174 P.3d 1115 (2007)
217 Or. App. 409
STATE of Oregon, Plaintiff-Respondent,
v.
Richard Frank DUBLE, Defendant-Respondent.
052351MI; A130136.
Court of Appeals of Oregon.
Argued and Submitted February 28, 2007.
Decided December 26, 2007.
Peter Carini, Medford, argued the cause and filed the brief for appellant.
Laura S. Anderson, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Affirmed. State v. Rodriguez, 217 Or.App. 24, ___ P.3d ___ (2007).